--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


Warrant Exchange Agreement
 
This Warrant Exchange Agreement (the “Agreement”) is made and entered into as of
September 10, 2020, by and between Rexahn Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the undersigned holder of the Existing Warrants
(as defined below) (the “Holder”).
 
Recitals
 
A.         The Holder previously acquired those certain Common Stock Purchase
Warrants currently exercisable into such aggregate number of shares of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”), as set
forth on Schedule A attached hereto (the “Existing Warrants”).
 
B.          The Company has duly authorized the issuance to the Holder, in
exchange for the Existing Warrants, of such aggregate number of shares of Common
Stock as are set forth on Schedule A attached hereto (the “Exchange Shares”).
 
C.          Each of the Company and the Holder desire to effectuate such
exchange on the basis and subject to the terms and conditions set forth in this
Agreement.
 
D.          The exchange of the Existing Warrants for the Exchange Shares is
being made in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”).
 
Agreement
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
1.          Exchange of Existing Warrants. The Holder hereby conveys, assigns,
transfers and surrenders the Existing Warrants to the Company and, in exchange,
the Company shall cancel the Existing Warrants and issue the Exchange Shares to
the Holder, which Exchange Shares shall be issued without a restrictive legend
and shall be freely tradable by the Holder (the “Exchange”). In connection with
the Exchange, the Holder hereby relinquishes all rights, title and interest in
the Existing Warrants (including any claims the Holder may have against the
Company related thereto) and assigns the same to the Company.  The Holder shall
use commercially reasonable efforts to promptly surrender to the Company at the
address set forth on the Company’s signature page hereto the original versions
of the Existing Warrants or, if the original versions of the Existing Warrants
have been lost, mutilated or destroyed, an affidavit to such effect and
indemnity reasonably acceptable to the Company. The Existing Warrants are hereby
deemed cancelled and of no further force and effect, effective immediately, and
shall hereafter represent only the right to receive the Exchange Shares set
forth next to such Existing Warrant on Schedule A.
 
2.          Issuance of Exchange Shares. Immediately following the execution and
delivery of this Agreement, the Company shall instruct its transfer agent to
credit the Exchange Shares to the Holder’s account balance with the Depository
Trust Company via the Deposit/Withdrawal at Custodian system, pursuant to the
instructions set forth on the Holder’s signature page hereto.
 
3.          Representations and Warranties of the Holder.
 
(a)       The Holder is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized.
 

--------------------------------------------------------------------------------

(b)      The Holder has all requisite power, authority and capacity to enter
into this Agreement and consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby by the Holder, have been duly authorized by
all necessary action on the part of the Holder, and no other proceedings on the
part of the Holder are necessary to authorize the execution, delivery or
performance of this Agreement or the consummation of any of the transactions
contemplated hereby.
 
(c)      This Agreement has been duly executed and delivered by the Holder, and,
assuming due execution and delivery by the Company, constitutes or will
constitute the legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally.
 
(d)      The Holder understands that the Exchange Shares are being offered and
sold in reliance on specific provisions of federal and state securities laws,
specifically Section 3(a)(9) of the Securities Act, and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein
for purposes of qualifying for exemptions from registration under the Securities
Act and applicable state securities laws.
 
(e)      The Holder owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Existing Warrants free and clear of all
Liens (as defined below). The Holder has the full power and authority to
transfer and dispose of the Existing Warrants free and clear of any Lien other
than restrictions under the Securities Act and applicable state securities laws.
Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any portion of the Existing Warrants. As used herein, “Liens”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.
 
(f)       The execution, delivery and performance by the Holder of this
Agreement, and the consummation by the Holder of the transactions contemplated
hereby, will not (i) result in a violation of the organizational documents of
the Holder, (ii) conflict with or result in a breach of or default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
 
(g)      The Holder is acquiring the Exchange Shares in the ordinary course of
its business. The Holder has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluation of the merits
and risks of the prospective investment in the Exchange Shares, and has so
evaluated the merits and risk of such investment. The Holder is an “accredited
investor” as defined in Regulation D under the Securities Act.
 
(h)      The Holder is not (i) an “affiliate” of the Company (as defined in Rule
144 under the Securities Act (“Rule 144”)) or (ii) the “beneficial owner” (as
that term is defined under the Exchange Act) of more than 10% of the Company’s
outstanding Common Stock assuming that the Company’s outstanding shares of
common stock are as set forth on the cover page of its most recent Quarterly
Report on Form 10-Q.
 
2

--------------------------------------------------------------------------------

(i)       The Holder has been given full and adequate access to information
relating to the Company, including its business, finances and operations as the
Holder has deemed necessary or advisable in connection with the Holder’s
evaluation of the Exchange. The Holder has not relied upon any representations
or statements made by the Company or its agents, officers, directors, employees
or stockholders in regard to this Agreement or the basis thereof. The Holder has
had the opportunity to review the Company’s filings with the Securities and
Exchange Commission. The Holder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Holder understands that its
investment in the Exchange Shares involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Exchange Shares. The Holder is relying solely on its own accounting, legal and
tax advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Exchange Shares and the transactions contemplated by this
Agreement.
 
(j)      The Holder acknowledges that the terms of the Exchange have been
established by negotiation between the Company and the Holder. The Holder
acknowledges that the Company has not made any representation to the Holder
about the advisability of this decision or the potential future value of any of
the Existing Warrants. THE HOLDER ACKNOWLEDGES THAT, BY EXCHANGING THE EXISTING
WARRANTS FOR SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT, THE HOLDER WILL
NOT BENEFIT FROM (I) ANY FUTURE APPRECIATION IN THE MARKET VALUE OF THE EXISTING
WARRANTS OR (II) ANY RIGHTS AS A HOLDER OF THE EXISTING WARRANTS IN CONNECTION
WITH ANY BUSINESS COMBINATION TRANSACTIONS, INCLUDING THE COMPANY’S PROPOSED
BUSINESS COMBINATION TRANSACTION WITH OCUPHIRE PHARMA, INC. (“OCUPHIRE”)
PURSUANT TO THAT CERTAIN AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, DATED
JUNE 17, 2020, BY AND AMONG THE COMPANY, RAZOR MERGER SUB, INC. AND OCUPHIRE, AS
AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER AND
REORGANIZATION DATED JUNE 29, 2020, INCLUDING WITHOUT LIMITATION, ANY RIGHTS TO
RECEIVE CASH PAYMENTS PURSUANT TO SECTION 3(E) OF THE EXISTING WARRANTS.
 
(k)      Neither the Holder nor anyone acting on the Holder’s behalf has paid or
given any person a commission or other remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange.
 
4.           Representations and Warranties of the Company.
 
(a)      The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.
 
(b)     The Company has all requisite power, authority and capacity to enter
into this Agreement and consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby by the Company, have been duly authorized
by all necessary action on the part of the Company and its board of directors
(or a duly authorized committee thereof), and no other proceedings on the part
of the Company are necessary to authorize the execution, delivery or performance
of this Agreement or the consummation of any of the transactions contemplated
hereby.
 
3

--------------------------------------------------------------------------------

(c)      This Agreement has been duly executed and delivered by the Company,
and, assuming due execution and delivery by the Holder, constitutes or will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally.
 
(d)      The issuance of the Exchange Shares is duly authorized and, upon
issuance in accordance with the terms hereof, the Exchange Shares shall be
validly issued, fully paid and non-assessable.
 
(e)       The execution, delivery and performance by the Company of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, will not (i) result in a violation of the organizational documents of
the Company, (ii) conflict with or result in a breach of or default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Company, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder.
 
(f)       Neither the Company nor anyone acting on the Company’s behalf has paid
or given any commission or other remuneration to any person directly or
indirectly in connection with or in order to solicit or facilitate the Exchange.
 
(g)      Neither the Company nor any subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
any court, governmental agency or any regulatory or self-regulatory agency or
any other person, in order for the Company to execute, deliver or perform any of
its respective obligations under or contemplated by this Agreement. All
consents, authorizations, orders, filings and registrations which the Company or
any subsidiary is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof, and neither the
Company nor any of its subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by this
Agreement.
 
(h)      The Company hereby represents and warrants that the Existing Warrrants
were issued by the Company pursuant to one or more of the following registration
statements (registration numbers 333-196255 and 333-218285) that were effective
at the time of issuance of the applicable Existing Warrants.  The Company
acknowledges that the issuance of the Exchange Shares in accordance with this
Agreement will be exempt from registration by virtue of Section 3(a)(9) of the
Securities Act. The Company has not taken any action that would cause such
exemption not to be available.
 
(i)       The Company is not, nor has it been at any time in the previous twelve
(12) months, a “Shell Company” as such type of “issuer” is described in Rule
144(i)(1) of the Securities Act.
 
5.          Section 3(a)(9) Exchange. The parties acknowledge and agree that the
Exchange is being completed in accordance with Section 3(a)(9) of the Securities
Act. The Company acknowledges that, effective upon consummation of the Exchange,
the Exchange Shares will take on the registered characteristics of the Existing
Warrants and that accordingly will be issued by the Company without any
restrictive legends.  The Company agrees not to take a position contrary to this
Section 5. The Company shall not require the Holder to obtain an opinion of its
counsel in connection with the Company’s issuance of the Exchange Shares as
contemplated hereby.
 
4

--------------------------------------------------------------------------------

6.          Issuance of Form 8-K. On or before 9:00 a.m. (New York City time) on
September 11, 2020, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transaction contemplated hereunder (“8-K Filing”).  From and after the issuance
of the 8-K Filing, the Company represents to the Holder that it shall not be in
possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company or
any of its officers, directors, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, related to the transactions
contemplated hereby or with respect to information shared in connection herewith
shall terminate.
 
7.          Miscellaneous.
 
(a)       Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto relating to the subject matter hereof and supersedes all
prior agreements and understandings among or between any of the parties relating
to the subject matter hereof.
 
(b)      Survival of Warranties. The representations and warranties of the
parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement.
 
(c)       Governing Law; Consent to Jurisdiction. This Agreement, and any
action, arbitration, suit or other legal proceeding arising out of or relating
to this Agreement (including the enforcement of any provision of this
Agreement), any of the transactions contemplated by this Agreement or the legal
relationship of the parties to this Agreement (whether at law or in equity,
whether in contract or in tort or otherwise), shall be governed by and construed
and interpreted in accordance with the laws of the State of Delaware
irrespective of the choice of laws principles of the State of Delaware, as to
all matters, including matters of validity, construction, effect,
enforceability, performance and remedies and in respect of the statute of
limitations or any other limitations period applicable to any claim, controversy
or dispute. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Delaware Court of Chancery in connection with any
matter based upon or arising out of this Agreement.
 
(d)       Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Holder.
 
(e)      Waiver. No failure on the part of any person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
 
(f)      Counterparts and Exchanges by Electronic Transmission or Facsimile.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format shall be sufficient to bind
the parties to the terms of this Agreement.
 
5

--------------------------------------------------------------------------------

(g)       Severability. In the event that any provision of this Agreement, or
the application of any such provision to any person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by applicable law.
 
(h)      Successors and Assigns. This Agreement shall be binding upon each of
the parties hereto and each of their respective heirs, executors, personal
representatives, successors and permitted assigns, if any. This Agreement shall
inure to the benefit of the Company and the Holder and the respective successors
and permitted assigns of the foregoing (if any). Neither party shall be
permitted to assign any of such party’s rights or delegate any of such party’s
obligations under this Agreement without the other party’s prior written
consent. Any attempted assignment or delegation by a party in violation of this
Section 7(h) shall be null and void.
 
(i)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)      Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
[Remainder of page intentionally left blank.]


6

--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.
 

 
REXAHN PHARMACEUTICALS, INC.
     
By:
/s/ Douglas J. Swirsky
 

 
Name:
Douglas J. Swirsky
 
Title:
President and Chief Executive Officer
     
Address for Return of Existing Warrants:
     
Rexahn Pharmaceuticals, Inc.
 
15245 Shady Grove Road, Suite 455
 
Rockville, MD 20850
 
Attention: President and Chief Executive Officer



[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.
 

 
EMPERY TAX EFFICIENT, LP
 
By: EMPERY ASSET MANAGEMENT, LP
     
By:
/s/ Brett Director
 

 
Name:

Brett Director  
Title:

General Counsel    

 
DWAC Instructions for Exchange Shares
     
[•]
   
[•]
   
[•]
   
[•]
 



[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE A
 
EXISTING WARRANTS
 
Warrant Nos.
Date of
Original
Issuance
Shares of
Common
Stock
Issuable Upon
Exercise
Exercise Price
Expiration
Date
Number of
Exchange
Shares to be
Issued
__
October 17, 2017
14,346
$34.20
April 17, 2023
[•]
7
January 25, 2019
8,722
$9.60
January 25, 2024
[•]
         
Total: 9,081






--------------------------------------------------------------------------------